Citation Nr: 1041516	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-13 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that, in an October 2007 rating decision, the RO 
denied service connection for tinnitus.  The Veteran subsequently 
filed a Notice of Disagreement with the RO's decision.  
Thereafter, in a March 2009 rating decision, the RO granted 
service connection for bilateral tinnitus.  Subsequently, on an 
April 2009 VA "Form 9," specifically a Substantive Appeal to 
the Board, the Veteran indicated that he wished to appeal all 
issues listed on any Statements of the Case sent to him.  On this 
form, he further wrote that he wished to appeal the respective 
denials of service connection for bilateral hearing loss and 
bilateral tinnitus.  The Board notes that the RO never issued a 
Statement of the Case denying service connection for tinnitus.  
More importantly, as the RO fully granted service connection for 
tinnitus in its March 2009 rating decision, this issue is not in 
appellate status and is not before the Board.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010).   

In July 2010, the Veteran testified at a hearing before the 
Board, via video conferencing.  A transcript is of record. 

Additionally, at the hearing, the Veteran submitted additional 
documentary evidence, along with a written waiver for its initial 
review by the RO.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service.

2.  The Veteran experienced chronic hearing loss during service.  

3.  The Veteran experienced continuous hearing loss after 
service.  

4.  The Veteran has a current bilateral hearing loss disability.

5.  The current bilateral hearing loss disability is related to 
noise exposure during service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service 
connection for bilateral hearing loss is warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Because the determination below 
constitutes a full grant of the claim for service connection for 
bilateral hearing loss, there is no reason to discuss how VA has 
satisfied the VCAA.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease shown in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.   38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Hearing loss (also referred to as hearing "impairment") will be 
considered a disability to VA disability compensation purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of 
service connection for hearing loss, the threshold for normal 
hearing is from 0 to 20 decibels, with higher threshold levels 
indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that a veteran may establish the required nexus 
between his current hearing loss disability and his term of 
military service if he can show that his hearing loss disability 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 
352 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Analysis of Service Connection for Hearing Loss

Having considered the evidence of record in light of the 
regulations noted above, the Board finds that, with the 
resolution of reasonable doubt in the Veteran's favor, service 
connection is warranted for the Veteran's bilateral hearing loss 
disability.  As an initial matter, the Board finds that the 
weight of the evidence demonstrates that the Veteran experienced 
loud noise exposure during service.  The Veteran's service 
treatment records indicate that, during his four years of service 
in the 
U.S. Navy, he worked shipboard on the deck, in the engineering 
section, and in the radio room, respectively.  In both his 
statements to medical personnel and his testimony at the July 
2010 Board personal hearing, the Veteran indicated that he was 
subjected to loud noise in service, to include noise from 
gunfire, deck needle hammers, power tools, compression, 
generators, and wenches.  Moreover, in a February 2009 VA 
audiology examination report, the VA examiner recognized that the 
Veteran's loud noise exposure during service caused him to 
develop tinnitus, for which service connection has been 
established on the basis of the loud noise exposure in service.  

The record further indicates that the Veteran experienced chronic 
loss of hearing during service.  See 38 C.F.R. § 3.303(b) (with 
chronic disease shown in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected).  Service treatment records, specifically 
audiograms conducted in April 1985, January 1987, and January 
1988, respectively, indicate that the Veteran's hearing worsened 
bilaterally during service.  In particular, a January 1987 
service treatment record noted that Veteran underwent a 
significant threshold shift in the right ear, from 0 decibels at 
1,000 hertz in June 1984 to 15 decibels at 1,000 hertz in January 
1987.  The Veteran has made credible statements throughout the 
pendency of this appeal indicating that he experienced chronic 
hearing loss during service with continued hearing loss 
thereafter.  The evidence demonstrates worsening of hearing in 
service, which constitutes chronic hearing loss during service.  

Although the Veteran's service treatment records do not indicate 
that the bilateral puretone threshold measurements at discharge 
met the VA criteria for a hearing loss disability under 38 C.F.R. 
§ 3.385, such degree of disability at service separation is not 
required to establish service connection for hearing loss.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting 
that 38 C.F.R. § 3.385 does "not serve as a bar to service 
connection" where audiometric test scores at service separation 
do not establish hearing loss disability).
 
The Board finds that the Veteran currently has bilateral hearing 
loss disability that meets the criteria for service connection 
for hearing loss disability at 38 C.F.R. § 3.385.  Reviewing 
post-service treatment records, the Board notes that, in an April 
2007 VA medical examination report, the VA examiner found that 
the Veteran did not have a hearing loss disability meeting the VA 
criteria under 38 C.F.R. § 3.385, although there was significant 
hearing loss in various Hertz ranges, as reflected by the 
audiological examination report.  In addition, in a February 2008 
private treatment record, the private examiner also found that 
the Veteran's hearing was manifested by puretone thresholds not 
meeting the VA criteria under 38 C.F.R. § 3.385.  However, in the 
most recent February 2009 VA audiology examination report, the VA 
examiner found that the Veteran's hearing was of sufficient 
severity to meet the VA criteria for a bilateral hearing loss 
disorder.  Therefore, the Board finds that the Veteran currently 
experiences sufficient hearing disability that meets the 
38 C.F.R. § 3.385 regulatory criteria for service connection 
hearing loss.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (finding that the requirement that there be a current 
disability is satisfied when the disability is shown at the time 
of the claim or during the pendency of the claim).

The Board finds that the evidence for and against the claim is at 
least in relative equipoise on the question of whether the 
Veteran's current bilateral hearing loss disability is related to 
the noise exposure in service.  As the Veteran had a chronic 
hearing loss disorder in service, the competent lay evidence 
indicates a continuity of symptomatology thereafter, and the 
Veteran has a current medical diagnosis of a bilateral hearing 
loss disability, the Board finds sufficient evidence to allow for 
service connection without the need for further medical nexus 
opinion.  C.F.R. 
§ 3.303(b); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) 
(finding that lay persons are competent to relay their account of 
in-service and post-service symptoms of hearing trouble).  

In addition, there is at least some medical evidence indicating a 
nexus between the Veteran's current hearing loss disability and 
in-service noise exposure.  Specifically, in a February 2008 
private treatment record, the private examiner noted that the 
Veteran had bilateral hearing loss, manifested by speech 
discrimination of 88 percent in the right ear and 76 percent in 
the left ear.  The only notation indicating the cause of hearing 
loss in his report was a history provided by the Veteran of in-
service hearing loss due to acoustic trauma.  Although the 
private examiner did not opine that the current hearing loss was 
more likely than not related to service, as in-service acoustic 
trauma is the only cause noted in his report, the Board assigns 
it some probative value in determining whether the Veteran's 
hearing loss is related to service.  

By contrast, in the February 2009 VA audiology examination 
report, the VA examiner opined that the Veteran's bilateral 
hearing loss was less likely than not related to service.  The 
opinion was based on the inaccurate factual assumption that the 
Veteran displayed normal hearing sensitivity upon separation 
when, in fact, bilateral hearing was not normal at service 
separation and had been shown by audiometric testing to have 
worsened during service so as to be "chronic" in nature during 
service.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see Willis 
v. Derwinski, 
1 Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's opinion.  
See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In this instance, the Board notes that, although the Veteran did 
not exhibit bilateral hearing loss meeting the criteria of 
38 C.F.R. § 3.385 at discharge, the Veteran did exhibit chronic 
hearing loss ("impairment") during service.  Therefore, as the 
February 2009 VA examiner's opinion is based upon an incorrect 
factual premise, it is of no probative value in this matter.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Because the 
February 2009 private opinion is of some probative value, and the 
February 2009 VA examiner's opinion is of no probative value, the 
Board finds that, in addition to the credible lay and medical 
evidence of chronic hearing loss in service and credible lay 
evidence of continuous hearing loss symptoms since service 
separation, there is also medical evidence indicating a nexus 
between the Veteran's bilateral hearing disorder and in-service 
acoustic trauma.  For these reasons, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that service 
connection for a bilateral hearing disorder is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


